Exhibit 10.1

 

[g283541ke01i001.gif]

 

 

Renee R. Schultz

 

Senior Vice President, Capital Markets

 

 

 

4000 Wisconsin Avenue, NW

 

Washington, DC 20016

 

202 752 1805

 

202 752 6890 (fax)

 

renee_r_schultz@fanniemae.com

 

November 27, 2012

 

PHH Mortgage Corporation

1 Mortgage Way

Mount Laurel, NJ 08054

 

Re:                             Amendment and Restatement of Committed Purchase
Facility for Early Funding

 

Ladies and Gentlemen:

 

This letter agreement (this “Letter Agreement”) amends and restates, effective
as of the Effective Date (defined below), that certain Letter Agreement between
Fannie Mae and PHH Mortgage Corporation (“PHH”) dated as of December 15, 2011,
related to the Committed Purchase Facility for Early Funding, as amended by the
Amendment No. 1 to Letter Agreement, dated as of April 27, 2012 (the “Existing
Letter Agreement”), regarding Fannie Mae’s commitment to accept delivery and to
purchase mortgage loans and pools of mortgage loans from PHH pursuant to the
Early Funding Agreements (as defined in that certain Pricing Terms Letter
between Fannie Mae and PHH, dated as of December 15, 2011 (the “Existing Pricing
Terms Letter”)).

 

1.                                      Term of Agreement.  The terms set forth
in this Letter Agreement shall apply to all sales and deliveries of mortgage
loans and pools of mortgage loans from PHH to Fannie Mae pursuant to the Early
Funding Agreements that are made on or after December 14, 2012 (the “Effective
Date”) and on or before December 13, 2013 (the “Scheduled Termination Date”),
subject to the early termination of this Letter Agreement as provided herein
(such period commencing on the Effective Date and ending on the Schedule
Termination Date, subject to the early termination of this Letter Agreement as
provided herein, is referred to herein as the “Term”).

 

1A.                             Definitions.  As used herein, the following
terms shall have the following meanings:

 

“Applicable Law” shall mean all provisions of statutes, rules, regulations, and
orders of governmental bodies or regulatory agencies applicable to a Person, and
all orders and decrees of all courts and arbitrators in proceedings or actions
in which the Person in question is a party.

 

--------------------------------------------------------------------------------


 

“Available Borrowing Capacity” shall mean committed borrowing capacity which may
be drawn (taking into account required reserves and discounts) upon or has been
drawn upon by PHH Corporation or any of its Subsidiaries under committed
Mortgage Warehouse Facilities.

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Consolidated Net Worth” shall mean, at any date of determination, all amounts
which would be included on a balance sheet of PHH Corporation and its
Consolidated Subsidiaries under stockholders’ equity as of such date in
accordance with GAAP.

 

“Consolidated Subsidiaries” shall mean all Subsidiaries of PHH Corporation that
are required to be consolidated with PHH Corporation for financial reporting
purposes in accordance with GAAP.

 

“Existing Mortgage Warehouse Facilities” shall mean the mortgage warehouse
facilities and mortgage warehouse conduits of PHH and its Subsidiaries in place
as of March 30, 2012.

 

“GAAP” shall mean generally accepted accounting principles consistently applied
(except for accounting changes in response to FASB releases or other
authoritative pronouncements) provided, however, that all calculations made
pursuant to Sections 5(a)(ix) and 5(a)(x) hereof and the related definitions
shall have been computed based on generally accepted accounting principles as
are in effect on June 25, 2010.

 

“Government-Sponsored Enterprise” shall mean (i) Fannie Mae, (ii) Freddie Mac,
(iii) Ginnie Mae, or (iv) any other U.S. Department of Housing and Urban
Development entity.

 

“Guaranty” shall mean, as to any Person, any direct or indirect obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, Capital
Lease, dividend or other monetary obligation (“primary obligation”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services, in each case, primarily for the purpose of
assuring the owner of any such primary obligation of the repayment of such
primary obligation or (d) as a general partner

 

2

--------------------------------------------------------------------------------


 

of a partnership or a joint venturer of a joint venture in respect of
indebtedness of such partnership or such joint venture which is treated as a
general partnership for purposes of Applicable Law. The amount of any Guaranty
shall be deemed to be an amount equal to the stated or determinable amount (or
portion thereof) of the primary obligation in respect of which such Guaranty is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder); provided that the amount of any Guaranty shall be limited to the
extent necessary so that such amount does not exceed the value of the assets of
such Person (as reflected on a consolidated balance sheet of such Person
prepared in accordance with GAAP) to which any creditor or beneficiary of such
Guaranty would have recourse. Notwithstanding the foregoing definition, the term
“Guaranty” shall not include any direct or indirect obligation of a Person as a
general partner of a general partnership or a joint venturer of a joint venture
in respect of Indebtedness of such general partnership or joint venture, to the
extent such Indebtedness is contractually non-recourse to the assets of such
Person as a general partner or joint venturer (other than assets comprising the
capital of such general partnership or joint venture).

 

“Indebtedness” shall mean (i) all indebtedness, obligations and other
liabilities of PHH Corporation and its Subsidiaries which are, at the date as of
which Indebtedness is to be determined, includable as liabilities in a
consolidated balance sheet of PHH Corporation and its Subsidiaries, other than
(w) accounts payable, accrued expenses and derivatives transactions entered into
in the ordinary course of business pursuant to hedging programs, (x) advances
from clients obtained in the ordinary course of the relocation management
services business of PHH Corporation and its Subsidiaries, (y) current and
deferred income taxes and other similar liabilities and (z) minority interest,
plus (ii) without duplicating any items included in Indebtedness pursuant to the
foregoing clause (i) (but excluding reinsurance obligations of Atrium Insurance
Corporation and its successors and assigns), the maximum aggregate amount of all
liabilities of PHH Corporation or any of its Subsidiaries under any Guaranty,
indemnity or similar undertaking given or assumed of, or in respect of, the
indebtedness, obligations or other liabilities, assets, revenues, income or
dividends of any Person other than PHH Corporation or one of its Subsidiaries
and (iii) all other obligations or liabilities of PHH Corporation or any of its
Subsidiaries in relation to the discharge of the obligations of any Person other
than PHH Corporation or one of its Subsidiaries.

 

“Mortgage Warehouse Facilities” shall mean (i) the Existing Mortgage Warehouse
Facilities and (ii) each other credit facility or conduit for the warehousing or
gestation of mortgages that provides financing to PHH Corporation or any of its
Subsidiaries.

 

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization or government or any agency or
political subdivision thereof.

 

3

--------------------------------------------------------------------------------


 

“Amended Pricing Terms Letter” shall mean that certain Amended Pricing Terms
Letter dated as of the date hereof between Fannie Mae and PHH referencing this
Letter Agreement and setting forth certain specific terms, including pricing
terms, governing transactions pursuant to this Letter Agreement and the Early
Funding Agreements (as defined in the Amended Pricing Terms Letter).

 

“Securitization Indebtedness” shall mean Indebtedness incurred by any structured
bankruptcy-remote Subsidiary of PHH Corporation which does not permit or provide
for recourse to PHH Corporation or any Subsidiary of PHH Corporation (other than
such structured bankruptcy-remote Subsidiary) or any property or asset of PHH
Corporation or any Subsidiary of PHH Corporation (other than the property or
assets of such structured bankruptcy-remote Subsidiary).

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time as of which any determination
is being made, owned or controlled by such Person or one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Amendment shall refer to a Subsidiary or Subsidiaries of
PHH Corporation.

 

“Tangible Net Worth” shall mean, at any date of determination, Consolidated Net
Worth minus the aggregate book value of all intangible assets of PHH Corporation
and its Consolidated Subsidiaries as of such date in accordance with GAAP.

 

2.                                      Commitment.  (a) During the Term of this
Letter Agreement, subject to the terms and conditions set forth herein, Fannie
Mae shall accept the sale and delivery and shall purchase mortgage loans and
pools of mortgage loans from PHH pursuant to the terms and conditions of the
Early Funding Agreements, provided that Fannie Mae shall not be committed to
purchase mortgage loans or pools of mortgage loans from PHH during the Term to
the extent that, after giving effect to the purchase thereof, the aggregate
unpaid principal balance of mortgage loans and pools of mortgage loans
considered to be Pending (as defined below) for all Early Funding Agreements
would exceed $1 billion ($1,000,000,000.00) as of any given day.  Fannie Mae’s
commitment to purchase loans from PHH pursuant to the terms of this Letter
Agreement shall be referred to herein as the “Commitment”.

 

(b)                                 For purposes of this Letter Agreement,
mortgage loans and pools of mortgage loans that have been purchased by Fannie
Mae under the Early Funding Agreements, but pursuant to the terms thereof the
transaction has not been completed (i.e., either (i) for a

 

4

--------------------------------------------------------------------------------


 

transaction under the ASAP Plus Agreements (as defined in the Amended Pricing
Terms Letter), the mortgage loans have not been repurchased by PHH and
redelivered to Fannie Mae into a whole loan commitment, or (ii) for a
transaction under the ASAP Sale Agreements (as defined in the Amended Pricing
Terms Letter), the mortgage-backed securities to be created from the pool of
mortgages purchased by Fannie Mae have not been delivered to the identified
forward trade counterparty) will be referred to as “Pending.”

 

(c)                                  During the Term of this Letter Agreement,
Fannie Mae’s purchases of mortgage loans and pools of mortgage loans from PHH
under the Early Funding Agreements shall be at the pricing levels set forth in
the Amended Pricing Terms Letter.

 

(d)                                 For the avoidance of doubt, this Letter
Agreement is intended to create a binding commitment by Fannie Mae to purchase
mortgage loans and pools of mortgage loans from PHH pursuant to the terms of the
Early Funding Agreements, and as such, any provisions in the Early Funding
Agreements that relate to:

 

(i) an Early Funding Agreement not being construed as conferring the right to
PHH to deliver mortgage loans or pools of mortgage loans to Fannie Mae or an
obligation of Fannie Mae to accept such deliveries;

 

(ii) an Early Funding Agreement not being a commitment of funds to PHH; or

 

(iii) the ability of either party to terminate or cancel an Early Funding
Agreement at any time in the absence of a Termination Event or an Event of
Default, as applicable, under such Early Funding Agreement;

 

shall be superseded by this Letter Agreement, provided, however, that except as
set forth above, this Letter Agreement does not otherwise modify the terms and
provisions of the Early Funding Agreements, including, without limitation, the
procedures, and requirements of the initiation or completion of the delivery and
sale of mortgage loans and pools of mortgage loans pursuant to the Early Funding
Agreements or the ability of either party to declare an Event of Default or
Termination Event under the Early Funding Agreements and exercise any rights and
remedies arising therefrom.

 

3.                                      Commitment Fee.  (a)  PHH shall pay
Fannie Mae a commitment fee for providing the Commitment in the amount specified
in the Amended Pricing Terms Letter (such fee, the “Commitment Fee”).

 

(b)                                 The Commitment Fee shall be paid in equal
quarterly installments, with payments due on the Effective Date, March 1, 2013,
June 1, 2013, and September 1, 2013 (each such date, a “Payment Date”).  Each
payment shall represent the portion of the Commitment Fee for the period
starting on such Payment Date and ending on the day immediately preceding the
next Payment Date (or the Scheduled Termination Date, in the case of the last
quarterly

 

5

--------------------------------------------------------------------------------


 

payment).  The period from one Payment Date to the day immediately preceding the
next Payment Date (or the Scheduled Termination Date) will be referred to herein
as a “Payment Period”.

 

(c)                                  Commitment Fees attributable to prior
Payment Periods are not refundable in the event of the early termination of this
Letter Agreement.  Commitment Fees attributable to the then-current Payment
Period will be refunded to PHH as set forth in Section 5 below. Commitment Fees
shall be wired to Fannie Mae (or in the case of a refund, to PHH) to the account
specified in the Amended Pricing Terms Letter.

 

4.                                      Non-Usage Fee.  (a) PHH is required to
pay a non-usage fee to Fannie Mae in the event its Average Monthly Balance
(defined below) falls below the Minimum Average Monthly Balance (as defined in
the Amended Pricing Terms Letter) for any calendar month during the Term of this
Letter Agreement.

 

(b)                                 The “Average Monthly Balance” shall be
calculated monthly by adding together the daily aggregate unpaid principal
balance of all Pending mortgage loans and pools of mortgage loans, with that sum
divided by the number of days in such month.  The Average Monthly Balance shall
be calculated by Fannie Mae using data from Fannie Mae’s internal systems for
tracking early funding transactions.  The data from these internal systems will
be conclusive and binding upon PHH and Fannie Mae, absent manifest error.

 

(c)                                  In the event the Average Monthly Balance
for a month is below the Minimum Average Monthly Balance, the Average Monthly
Balance for such month shall be subtracted from the Minimum Average Monthly
Balance, and the difference multiplied by the Annualized Non-Usage Rate (defined
in the Amended Pricing Terms Letter) based on the actual number of days during
such month, to determine the “Non-Usage Fee.”  A Non-Usage Fee for a given
month, if applicable, shall be paid by PHH to Fannie Mae by the fifth business
day of the following month, provided that Fannie Mae has provided PHH at least
three business days prior notice of the amount of the Non-Usage Fee that is due
and payable, together with a reasonably detailed calculation of the Non-Usage
Fee.  Any Non-Usage Fees paid to Fannie Mae will not be refunded to PHH in the
event of the early termination of this Letter Agreement.

 

5.                          Termination Events; Remedies.  (a)  The occurrence
of any of the following events shall constitute a “PHH Termination Event”:

 

(i)            the occurrence of any Event of Default or Termination Event as
set forth in an Early Funding Agreement, after the expiration of any applicable
cure period;

 

(ii)           the occurrence of a “Material Adverse Change” with respect to
PHH, which shall mean the occurrence of an event that would cause a material

 

6

--------------------------------------------------------------------------------


 

and adverse change in the financial condition, business, or operations of PHH
and its parent or subsidiaries, taken as a whole, as a result of any event that
disproportionately impacts PHH and its parent or subsidiaries relative to
similarly-sized mortgage companies;

 

(iii)          RESERVED;

 

(iv)          PHH’s “Lender Adjusted Net Worth”, as such term is defined in
Subpart A4-2-01 of the Fannie Mae Selling Guide, as it may be amended from time
to time (the “Guide”), decreasing below $600 million;

 

(v)           the failure of PHH to meet the financial eligibility requirements
set forth in Subpart A4-2-01 of the Guide;

 

(vi)          a “Repurchase Trigger Event” as defined in Master Agreement no.
MP04624 by and between Fannie Mae and PHH (or any Master Agreement that
expressly replaces Master Agreement no. MP04624);

 

(vii)         the failure of PHH to pay a Commitment Fee or Non-Usage fee to
Fannie Mae in accordance with the terms of this Letter Agreement within three
business days following notice to PHH of such failure;

 

(viii)        the occurrence of any legislative or regulatory action that causes
this Letter Agreement or the transactions contemplated hereby to be contrary to
applicable law;

 

(ix)          the Consolidated Net Worth on the last day of any fiscal quarter
of PHH Corporation after the Effective Date, being less than US$1 billion;

 

(x)           on the last day of each fiscal quarter of PHH Corporation, the
ratio of Indebtedness to Tangible Net Worth being in excess of 6.5 to 1.0;

 

(xi)          the failure by PHH Corporation and its Subsidiaries to maintain
aggregate Available Borrowing Capacity of at least US$1 billion at all times
(excluding committed or uncommitted loan purchase arrangements or other funding
arrangements from Fannie Mae related to the Early Funding Agreements or
otherwise, and any warehouse capacity provided by Government-Sponsored
Enterprises), provided, that no more than US$500 million of such capacity is in
respect of facilities that are exclusively gestation facilities; and

 

(xii)         (i) a default in payment shall be made with respect to any
Indebtedness of PHH Corporation or any of its Subsidiaries (other than
Securitization

 

7

--------------------------------------------------------------------------------


 

Indebtedness) where the amount or amounts of such Indebtedness exceeds US$25
million (or its equivalent thereof in any other currency) in the aggregate; or
(ii) default in payment or performance shall be made with respect to any
Indebtedness of PHH Corporation or any of its Subsidiaries (other than
Securitization Indebtedness) where the amount or amounts of such Indebtedness
exceeds US$25 million (or its equivalent thereof in any other currency) in the
aggregate, if the effect of such default is to result in the acceleration of the
maturity of such Indebtedness; or (iii) any other circumstance shall arise
(other than the mere passage of time) by reason of which PHH Corporation or any
Subsidiary of PHH Corporation is required to redeem or repurchase, or offer to
holders the opportunity to have redeemed or repurchased, any such Indebtedness
(other than Securitization Indebtedness) where the amount or amounts of such
Indebtedness exceeds US$25 million (or its equivalent thereof in any other
currency) in the aggregate; provided that clause (iii) shall not apply to
secured Indebtedness that becomes due as a result of a voluntary sale of the
property or assets securing such Indebtedness or Indebtedness that is redeemed
or repurchased at the option of PHH Corporation or any of its Subsidiaries or
with respect to any Indebtedness that is convertible, in whole or in part, into
shares of capital stock of PHH Corporation and/or cash based on any
formula(s) that reference the trading price of shares of capital stock of PHH
Corporation, any payment for settlement (whether in cash or otherwise) upon
conversion thereof and provided, further, that clauses (ii) and (iii) shall not
apply to any Indebtedness of any Subsidiary issued and outstanding prior to the
date such Subsidiary became a Subsidiary of PHH Corporation (other than
Indebtedness issued in connection with, or in anticipation of, such Subsidiary
becoming a Subsidiary of PHH Corporation) if such default or circumstance arises
solely as a result of a “change of control” provision applicable to such
Indebtedness which becomes operative as a result of the acquisition of such
Subsidiary by PHH Corporation or any of its Subsidiaries.

 

(b)                                 The occurrence of any of the following
events shall constitute a “Fannie Mae Termination Event”:

 

(i)            the failure of Fannie Mae to acquire mortgage loans or pools of
mortgage loans from PHH in accordance with the terms of the Commitment;

 

(ii)           the occurrence of any legislative or regulatory action that
causes this Letter Agreement or the transactions contemplated hereby to be
contrary to applicable law; and

 

8

--------------------------------------------------------------------------------


 

(iii)                               the termination of each As Soon As Pooled
Sale Agreement between Fannie Mae and PHH and each As Soon As Pooled Plus
Agreement between Fannie Mae and PHH.

 

(c)                                  Upon the occurrence of a PHH Termination
Event, Fannie Mae may either: (x) waive the PHH Termination Event and continue
with the Letter Agreement in full force and effect, or (y) at its option,
terminate this Letter Agreement upon written notice to PHH.  Upon the
termination of this Letter Agreement by Fannie Mae pursuant to a PHH Termination
Event, Fannie Mae shall refund any pro-rated Commitment Fees paid by PHH to
Fannie Mae that are attributable to the time period after the effective date of
the termination, less any Non-Usage Fees owed by PHH as of the effective date of
such termination.  PHH shall not be liable for any direct, indirect, incidental,
special, consequential, exemplary or punitive damages of Fannie Mae in
connection with the termination of this Letter Agreement.

 

(d)                                 Upon the occurrence of a Fannie Mae
Termination Event, PHH may either: (x) waive the Fannie Mae Termination Event
and continue with the Letter Agreement in full force and effect, or (y) at its
option, terminate this Letter Agreement upon written notice to Fannie Mae.  Upon
the termination of this Letter Agreement by PHH pursuant to a Fannie Mae
Termination Event, Fannie Mae shall refund any pro-rated Commitment Fees paid by
PHH to Fannie Mae that are attributable to the time period after the effective
date of the termination, less any Non-Usage Fees owed by PHH as of the effective
date of such termination.  Fannie Mae shall not be liable for any direct,
indirect, incidental, special, consequential, exemplary or punitive damages of
PHH in connection with the termination of this Letter Agreement.

 

(e)                                  The early termination of this Letter
Agreement will not impact the status of Pending transactions under the Early
Funding Agreements; provided, however, that for the avoidance of doubt, the
termination of other contracts between PHH and Fannie Mae (e.g., the Early
Funding Agreements or the Master Agreement) may impact the status of Pending
transactions under the Early Funding Agreements.

 

6.                                    Notices.  Any notice or request permitted
or required pursuant to this Letter Agreement must be in writing and sent to the
addresses set forth below, or such other address as a party hereto may from time
to time designate, via a means that ensures overnight delivery or by intra-day
messenger, with a copy of such written notice sent via email to the address or
addresses identified below:

 

9

--------------------------------------------------------------------------------


 

Fannie Mae:

Ms. Renee Schultz, Senior Vice President

 

Fannie Mae

 

4000 Wisconsin Avenue, NW

 

Washington, DC 20016

 

renee_r_schultz@fanniemae.com

 

early_funding@fanniemae.com

 

Telephone: 1-866-944-3863

 

 

PHH:

Attn: Richard Bradfield

 

PHH Mortgage Corporation

 

1 Mortgage Way

 

Mount Laurel, NJ 08054

 

rich.bradfield@phhmail.com

 

 

 

with a copy to:

 

 

 

PHH Mortgage Corporation

 

Attn: General Counsel

 

1 Mortgage Way

 

Mount Laurel, NJ 08054

 

legalnotice@phhmail.com

 

7.                                    No Assignment.  Neither this Letter
Agreement nor any rights or obligations hereunder may be assigned by Fannie Mae
or PHH without the prior written consent of the other.  A change of control of
PHH shall constitute an assignment of this Letter Agreement.

 

8.                                    No Publicity.  Neither party shall, in the
course of performance of this Letter Agreement or thereafter, use the other
party’s name in any advertising or promotional materials without the prior
written consent of the other party, which consent shall not be unreasonably
withheld.

 

9.                                    Counterparts.  This Letter Agreement may
be signed in counterparts, each of which shall be deemed to be an original and
both of which, when taken together, shall constitute one and the same
instrument.

 

10.                             Amendment and Restatement.  The terms and
provisions of the Existing Letter Agreement shall be deemed amended and restated
in their entirety effective as of the Effective Date by the terms and provisions
of this Letter Agreement and the terms and provisions of this Letter Agreement
shall supersede the terms and provisions of the Existing Letter Agreement as of
the Effective Date.  From and after the Effective Date, all references made to
the Existing Letter Agreement in any agreement between Fannie Mae and PHH shall,
without more, be deemed to refer to this Letter Agreement.

 

10

--------------------------------------------------------------------------------


 

11.                             Governing Law; Amendments to this Agreement. 
The terms of this Letter Agreement shall be governed by the laws of the District
of Columbia, without regard to its conflicts of laws rules.  Both parties hereby
irrevocably consent to the jurisdiction of the courts in the District of
Columbia.  No amendment to this Letter Agreement shall be effective unless it is
in writing and signed by both Fannie Mae and PHH.

 

12.                             No Modification of Agreements.  (a) This Letter
Agreement sets forth the terms of Fannie Mae’s Commitment to purchase mortgage
loans and pools of mortgage loans from PHH pursuant to the Early Funding
Agreements during the Term.  This Letter Agreement is not intended to modify to
the terms and provisions of the Early Funding Agreements, other than as set
forth in Section 2(d) of this Letter Agreement.

 

(b)                                 Each of Fannie Mae and PHH reserves their
respective rights and remedies under any other agreement in place between the
parties.

 

13.                             No Fiduciary Relationship.  Each party
acknowledges and agrees that no fiduciary, advisory, or agency relationship
exists between the parties, or is intended to be created between the parties as
a result of this Letter Agreement or any of the transactions contemplated
hereby.

 

14.                             No Third Party Beneficiaries.  Each party agrees
that this Letter Agreement is intended to be solely for the benefit for the
parties hereto and is not intended to and does not confer any benefits upon, or
create any rights in favor of, any other person other than the parties hereto.

 

15.                             Waivers.  No waiver of any right, power, or
privilege hereunder by a party shall preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege hereunder by
such party, and no exercise of any remedy hereunder by a party shall constitute
a waiver of such party’s right to exercise any other remedy hereunder.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

Please countersign the two (2) enclosed counterparts of this letter to evidence
your agreement with the terms hereof and return one (1) to my attention at the
above-listed address.

 

Thank you.

 

 

 

Yours truly,

 

 

 

FANNIE MAE

 

 

 

 

 

By:

/s/ Renee R. Schultz

 

 

Renee R. Schultz

 

 

Senior Vice President, Capital Markets

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

PHH MORTGAGE CORPORATION

 

 

 

 

 

By:

/s/ Richard J. Bradfield

 

 

 

Richard J. Bradfield

 

 

Senior Vice President and Treasurer

 

 

12

--------------------------------------------------------------------------------